Exhibit 23.2 Consent of Independent Auditors We consent to the incorporation by reference in the registration statement on Form S-3 of On Assignment, Inc. of our report dated March 19, 2012, with respect to the balance sheets of Apex Systems, Inc. as of December31, 2011 and December 25, 2010, and the related statements of income, stockholders’ equity (deficit), and cash flows for each of the years in the three-year period ended December 31, 2011, which report appears in the Form 8-K/A of On Assignment, Inc. dated May 21, 2012, and to the reference to our firm under the heading “Experts” in the prospectus. /s/ KPMG LLP Richmond, Virginia May 21, 2012
